Title: To Thomas Jefferson from Mathew Carey, 5 August 1820
From: Carey, Mathew
To: Jefferson, Thomas


             Sir
            Philad.
Aug. 5. 1820.
          Your favour addressed to mr  M. C. who is now absent in a trip to the North, came to hand yesterday with Twenty five dollars enclosed.—The surplus of $1.75 is placed to your credit, as the disct off Virginia notes is but small.—We shall order Baxters’ Hume immediately from London—Of the Conversations on Chemistry there is no 8t edition, but a much improved 12mo—2 from wh we have published an edit. which we send You by this mail. This improved by the additions of Professor Cooper.—Should you not like it you will please return it, & another shall be ordered from London.—We shall omit ordering sinclair’s Code of Agriculture until we hear again from You. An edition has been published in this country, & is nearly sold out—It contains the matter of the English edit. with notes on the American system of Agriculture—Shall we send this copy, or order an English one?, very respectfully Y most od sertM. Carey & son